171 U.S. 92 (1898)
CLARK
v.
FITZGERALD.
No. 145.
Supreme Court of United States.
Argued December 7, 8, 1897.
Decided May 28, 1898.
ERROR TO THE SUPREME COURT OF THE STATE OF MONTANA.
*93 Mr. Robert B. Smith for plaintiff in error. Mr. Robert L. Wood was on his brief.
Mr. James W. Forbis for defendants in error.
MR. JUSTICE BREWER delivered the opinion of the court.
The case is before us on error to the Supreme Court of Montana. It is unnecessary to state its facts in detail, and it is sufficient to say that the answer given to the fourth question in the opinion just filed in Del Monte Mining Co. v. Last Chance Mining Co., ante, 55, compels an affirmance of the judgment.
Affirmed.